Citation Nr: 0711704	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  03-29 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
December 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a depressive disorder.

The record also reflects that the veteran was denied service 
connection for an anxiety disorder in an unappealed rating 
decision of July 1997 and denied entitlement to service 
connection for post-traumatic stress disorder in an 
unappealed rating decision of May 2002.  It appears from 
correspondence received in February and October 2003 that the 
veteran might be seeking to reopen one or both of these 
claims.  If so, he should inform the RO of this and the RO 
should respond appropriately to any such clarification 
received from the veteran.  


REMAND

The veteran claims that he has depression as a result of 
racial tensions, being beat by white soldiers, and what he 
viewed as sexual advancements by a homosexual NCO while he 
was on active duty.  He claims that he has been nervous since 
his discharge from service and has been taking valium since 
shortly after his discharge from service because of the 
nervousness.

A person who grew up with the veteran and served with him has 
provided a February 2002 statement essentially indicating 
that there was a very bad confrontation between blacks and 
whites in their barracks and that after this the veteran 
became anxious, afraid, withdrawn and sad.  He stated that 
this confrontation changed the veteran forever.  The post-
service medical evidence does show that the veteran began 
taking valium shortly after his discharge from service and 
continued to take the medicine thereafter.  It also shows 
that he was described as a tense individual in March 1973 and 
was diagnosed with tension headaches at that time.  It does 
not show that he complained of or was found to be depressed 
until the late 1990's; however, the medical records 
pertaining to the veteran's treatment for depression do show 
that the veteran reported being troubled by his contact with 
the homosexual NCO in the military.  

The record reflects that the veteran has not been afforded a 
VA examination to determine the etiology of his depressive 
disorder.  In the Board's opinion, the medical evidence of 
record is not sufficient to decide this claim and there is a 
reasonable possibility that the results of such an 
examination would substantiate the veteran's claim.      

The Board also notes that the veteran has not been provided 
all required notice in response to his claim.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the appellant should be 
afforded a VA examination by a 
psychiatrist or psychologist to determine 
the nature and etiology of any currently 
present depressive disorder.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.  

Based upon the review of the claims 
foldesr and the examination results, the 
examiner should provide an opinion with 
respect to any currently present 
depressive disorder as to whether there 
is a 50 percent probability that the 
disorder originated during active duty or 
is otherwise etiologically related to 
active duty.  The rationale for all 
opinions expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





